Case 6:19-cv-02264-CEM-EJK Document 47 Filed 11/17/20 Page 1 of 3 PageID 472




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

 SEOUL SEMICONDUCTOR CO., LTD., a
 Korean corporation and SEOUL VIOSYS
 CO., LTD., a Korean corporation,

                Plaintiffs,                            Case No. 6:19-cv-02264-CEM-EJK

 v.

 HEALTHE, INC.

                Defendant.
                                       /

                     DEFENDANT’S OPPOSITION TO PLAINTIFF’S
                    MOTION FOR ENLARGEMENT OF PAGE LIMITS

       Defendant Healthe, Inc. (“Healthe”) does not oppose Seoul Semiconductor Co. Ltd. and

Seoul Viosys Co. Ltd.’s (“SSC’s”) request for an additional 5 pages for its opening Markman brief,

so long as there is no further expansion of SSC’s Markman briefing via a reply brief. SSC has

indicated that in addition to extra pages for its opening Markman brief, it may also seek a reply

that could collectively nearly double its total briefing beyond what the Court’s rules provide. Dkt.

46 at 2. Good cause does not support such an expansion.

       SSC is asserting over sixty claims across seven patents in the instant case against Healthe,

and is asserting fifty claims across six patents in the VividGro case, 19-cv-2263. The number of

terms at issue here is the consequence of SSC’s sprawling assertion of more than 100 claims across

these two cases. Healthe is willing to accommodate SSC’s request to make a reasonable expansion

to the size of its opening brief, but nearly one year after filing the Healthe case, it is SSC that

should be narrowing its cases to stay within the Court’s page limits, not seeking to nearly double

them. That is particularly true in these cases, where the cost of litigation is likely greater than

SSC’s potential recovery, making a further expansion of litigation costs unwarranted.

                                                 1
Case 6:19-cv-02264-CEM-EJK Document 47 Filed 11/17/20 Page 2 of 3 PageID 473




       SSC states that it may seek a reply, arguing there has been “no notice or explanation to

Plaintiffs for Defendant’s indefiniteness theories.” Dkt. 46 at 2. But SSC itself sought the

procedural posture it now complains of.After Healthe disclosed its indefiniteness terms to SSC on

October 23, Dkt. 41, SSC proposed that the parties not exchange evidence supporting their

constructions prior to their briefing. (Exhibit A, ¶ 4, Declaration of Jay Emerick in Support of

Defendant’s Opposition to Plaintiff’s Motion for Enlargement of Page Limits (the “Emerick

Declaration”).

       At bottom, Healthe does not oppose SSC’s requested 5-page expansion to SSC’s opening

Markman brief, so long as there is no further expansion of SSC’s Markman briefing via a reply.

Finally, if the Court grants SSC a 5-page expansion, then Healthe similarly requests an additional

5 pages for its opening Markman brief.

DATED: November 17, 2020

                                                    Respectfully submitted,
                                                    /s/ Mark F. Warzecha
                                                    Mark F. Warzecha
                                                    Florida Bar No. 95779
                                                    MFW@USLegalTeam.com
                                                    WIDERMAN MALEK, PL
                                                    1990 W. New Haven Ave., Ste 201
                                                    Melbourne, FL 32904
                                                    Telephone: (321) 255-2332
                                                    Facsimile: (321) 255-2351

                                                    Jay Emerick
                                                    Illinois Bar No. 6312746
                                                    jay.emerick@kirkland.com
                                                    Eric Hayes
                                                    Illinois Bar No. 6283056
                                                    ehayes@kirkland.com
                                                    KIRKLAND & ELLIS LLP
                                                    300 North LaSalle
                                                    Chicago, IL 60654
                                                    Telephone: (312) 862-3772
                                                    Facsimile: (312) 862-2200
                                                    Attorneys for Defendant
                                                2
Case 6:19-cv-02264-CEM-EJK Document 47 Filed 11/17/20 Page 3 of 3 PageID 474




                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this November 17, 2020, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic

filing to all counsel of record.



                                                  /s/ Mark F. Warzecha




                                              3
